Opinion to: SR   TJ   EVK   ERA   GCH   LCH   JB   JS   MM   TGT















Opinion issued April 1, 2010
 
 
 
 
 
 
 
 
 
                                                                                                                                                                                                                                                                                                                                                                        

 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-08-00925-CR
 





















 

MICHAEL HENRY WRIGHT, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 
 

On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1172742
 
 

MEMORANDUM
OPINION 
In
his sole issue, Michael Henry
Wright, appellant, contends the trial court’s judgment erroneously reflects
that he was convicted of the first
degree felony of aggravated sexual assault
of a child under the age of 14. 
Appellant requests that we modify the judgment to show he was convicted
of second degree indecency with a child by contact.  The State agrees that the judgment should be
modified.    
The
record shows appellant was initially charged with the first degree felony of
aggravated sexual assault of a child
under the age of 14 that occurred on or about February 17, 2007.  Appellant pleaded guilty without an agreed recommendation
to the reduced charge of second degree indecency with a child by contact.  See Tex. Penal Code Ann. § 21.11 (Vernon Supp.
2009).  Although there is no dispute
appellant pleaded guilty and was convicted of second degree indecency with a
child by contact, the judgment erroneously reflects he was convicted of first
degree felony aggravated sexual assault of
a child under the age of 14.
          We modify the judgment to show
appellant was convicted of second degree indecency with a child by contact, and
affirm the judgment, as modified.  See St. Julian v. State, 132 S.W.3d 512,
517 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.
ref’d).
 
 
 
CONCLUSION
          As
modified, we affirm the judgment of the trial court. 
 
 
                                                          Elsa
Alcala
                                                          Justice
 
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.
 
Do
not publish.  Tex. R. App. P. 47.2(b).